
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(90)


Amendment Dated January 1, 2003, To
The Harrah's Entertainment, Inc.
Executive Deferred Compensation Plan ("Plan")


        Pursuant to approval granted by the Human Resources Committee of the
Board of Directors of Harrah's Entertainment, Inc. ("Company"), the Plan is
amended by the Company effective the date hereof as follows:

        1.    Section 2.4 of the Plan is amended in its entirety to read as
follows:

        "2.4    Change of Control.    "Change in Control" means and includes
each of the following:

        (1)  the acquisition, directly or indirectly, by any "person" or "group"
(as those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the "Exchange Act") and the rules thereunder)
of "beneficial ownership" (as determined pursuant to Rule 13d-3 under the
Exchange Act) of securities entitled to vote generally in the election of
directors ("voting securities") of the Company that represent 25% or more of the
combined voting power of the Company's then outstanding voting securities, other
than

        (A)  an acquisition by a trustee or other fiduciary holding securities
under any employee benefit plan (or related trust) sponsored or maintained by
the Company or any person controlled by the Company or by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any person
controlled by the Company, or

        (B)  an acquisition of voting securities by the Company or a corporation
owned, directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the stock of the
Company, or

        (C)  an acquisition of voting securities pursuant to a transaction
described in clause (3) below that would not be a Change in Control under
clause (3);

        Notwithstanding the foregoing, neither of the following events shall
constitute an "acquisition" by any person or group for purposes of this
clause (a): an acquisition of the Company's securities by the Company which
causes the Company's voting securities beneficially owned by a person or group
to represent 25% or more of the combined voting power of the Company's then
outstanding voting securities; provided, however, that if a person or group
shall become the beneficial owner of 25% or more of the combined voting power of
the Company's then outstanding voting securities by reason of share acquisitions
by the Company as described above and shall, after such share acquisitions by
the Company, become the beneficial owner of any additional voting securities of
the Company, then such acquisition shall constitute a Change in Control; or

        (2)  during any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in clauses (1) or
(3) of this Section) whose election by the Board or nomination for election by
the Company's stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

        (3)  the consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all

2

--------------------------------------------------------------------------------




of the Company's assets or (z) the acquisition of assets or stock of another
entity, in each case other than a transaction

        (A)  which results in the Company's voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company's assets or otherwise succeeds to the business of the Company (the
Company or such person, the "Successor Entity")) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity's
outstanding voting securities immediately after the transaction, and

        (B)  after which no person or group beneficially owns voting securities
representing 25% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (B) as beneficially owning 25% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction; or

        (4)  the Company's stockholders approve a liquidation or dissolution of
the Company.

        (5)  The Human Resources Committee of the Board shall have full and
final authority, which shall be exercised in its discretion, to determine
conclusively whether a Change in Control of the Company has occurred pursuant to
the above definition, and the date of the occurrence of such Change in Control
and any incidental matters relating thereto."

        IN WITNESS WHEREOF, this Amendment has been duly executed by the Company
as of the date written above.

    HARRAH'S ENTERTAINMENT, INC.
 
 
By:
/s/  MARILYN G. WINN      

--------------------------------------------------------------------------------

Marilyn G. Winn
Title: Sr. Vice President-Human Resources

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(90)



Amendment Dated January 1, 2003, To The Harrah's Entertainment, Inc. Executive
Deferred Compensation Plan ("Plan")
